Citation Nr: 9907348	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jessie Edwards, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, that denied the 
veteran's claim for entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has not been diagnosed as suffering from 
PTSD.


CONCLUSION OF LAW

The claim for entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for PTSD.  

The veteran has claimed that he suffers from PTSD and that 
this condition was caused by his service in the Republic of 
Vietnam.  Yet, a review of the claims folder does not 
corroborate the veteran's contentions.  The veteran has not 
provided locations, events, dates, names, and other items 
that could confirm the presence of war-time stressors.  He 
has not received any type of valourous awards for combat with 
the enemy.  Moreover, he does not have a diagnosis of PTSD.  
In other words, the only support for the veteran's claim are 
his uncorroborated statements.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Given the 
lack of clinical evidence that the veteran now suffers from 
PTSD, the Board finds that the veteran has not presented a 
well-grounded claim in accordance with Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Rabideau stands for the principle 
that in order for service connection to be granted a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
his statements in support of his claim.  The record does not 
confirm the presence of PTSD.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the claim fails and service 
connection for this condition is denied.



ORDER

Entitlement to service connection for PTSD is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

